DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has cancelled the unshown claim limitations, thereby obviating the previous drawing objection.

Claim Objections
Claims 24-27, 31-41, & 43 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 24-27, 31-41, & 43 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant's arguments filed February 3rd, 2022 have been fully considered but they are not persuasive.  The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Claim 24 now requires a housing part that circumferentially delimits both the hydraulic fluid reservoir and the separate motor compartment, with the partition base separating and delimiting the hydraulic reservoir and the separate motor compartment. Harpole does not provide such an arrangement. Instead, Harpole's housing is formed of multiple independent parts, which reduces heat transfer between the parts. In the claimed invention, the housing part is a wall of both compartments and, as a continuous piece, provides improved heat transfer”, the Examiner must respectfully disagree.  Applicant appears to argue that Harpole’s housing is multi-piece, whereas Applicant’s housing part is a monolithic component.  However, respectfully, Claim 24 does not require the monolithic housing part being argued by Applicant.  As such, Applicant is arguing features which have not been recited in the claims.  Applicant’s current claim amendments appear to acknowledge as much, since Applicant has notably added new dependent Claim 47 which now requires the housing part to be “a continuous single piece”.  Therefore, for at least these reasons, Applicant’s argument is not persuasive.

In regards to Applicant’s argument that “Claim 24 also requires at least one electrical component accommodated in the motor compartment and coupled to a wall portion of the housing part. This provides for heat transfer from the electrical component into the housing part. Because the housing part is large and delimits both compartments, it provides favorable heat transfer and dissipation. Harpole's circuit board 116 is not mounted to a delimiting wall of a housing part but is instead mounted on an annular plate 118”, the Examiner must respectfully disagree.  Applicant ultimately argues that Harpole’s circuit 116 is not mounted to a delimiting wall of the housing part (202, 44d, 204).  However, this argument is not well taken.  As noted in the previous office action, Harpole discloses an electrical component 116d that is mounted in the motor compartment (“motor control circuitry 116 is disposed between the manifold plate 44 and the stator 100”; col. 4, lines 55-56) and coupled in a heat-conducting manner to a wall portion (240) laterally delimiting the motor compartment (Figs. 1 & 5-6; “Motor control circuitry 116d (FIG. 6) is mounted on a flange 240 on the manifold plate 44d”; col. 12, lines 44-45).  It is noteworthy that Harpole’s wall/flange 240 is part of manifold plate 44, which forms a portion of the housing part (204, 44d, 202).  As such, circuitry 116d is clearly mounted in a heat-conducting manner to a wall portion 240 of the housing part (202, 44d, 202) laterally delimiting the motor compartment, as claimed.  Therefore, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 27, & 31-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,158,983 to Harpole et al.
	In regards to independent Claim 24, and with particular reference to Figures 1 & 5-7, Harpole et al. (Harpole) discloses:

(24)	A hydraulic pressure supply unit (30d; Figs. 5-6), comprising: a housing part (204, 44d, 202; Fig. 5); a partition base (50d; Fig. 7; formed integrally with housing part portion 44d) connected in a heat-conducting manner (i.e. integrally) to the housing part (Fig. 7), the partition base having an upper side and a lower side (apparent in Fig. 5); a hydraulic fluid reservoir (52d) having a stored hydraulic fluid therein (“for hydraulic fluid”; col. 11, lines 63-64), the hydraulic fluid reservoir being circumferentially delimited by the housing part (i.e. by housing part portion 204; Fig. 5), the upper side of the partition base (seen in Fig. 7) delimiting  the hydraulic fluid reservoir and being constantly wetted with the stored hydraulic fluid (as seen in Fig. 5); a separate motor compartment (within housing part portion 202) located below the hydraulic fluid reservoir (as shown in Fig. 5), the motor compartment being dry and not in fluid communication with the hydraulic fluid reservoir (via seal 232), the housing part extending downwards beyond the partition base and also circumferentially delimiting the motor compartment (housing part portion 202 extends as such, as shown in Fig. 5); a hydraulic pump (124d, 126d; Fig. 5; see also Fig. 12) arranged within the hydraulic fluid reservoir and at least partially immersed in the stored hydraulic fluid (Fig. 5; “reservoir 52d to be filled with hydraulic fluid”; col. 11, line 65); an electric motor (34d) driving the hydraulic pump (Fig. 5), the electric motor being arranged below the hydraulic pump in the motor compartment (Fig. 5), the electric motor being coupled in a heat-conducting manner to the partition base (i.e. via the stem 108d; “windings 102d which are fixedly connected to a cylindrical tubular stem 108d”; col. 12, lines 17-19); and at least one electrical component (circuitry 116d) accommodated in the motor compartment (“motor control circuitry 116 is disposed between the manifold plate 44 and the
stator 100”; col. 4, lines 55-56) and coupled in a heat-conducting manner to a wall portion (240) of the housing part laterally delimiting the motor compartment (Figs. 1 & 5-6; “Motor control circuitry 116d (FIG. 6) is mounted on a flange 240 on the manifold plate 44d”; col. 12, lines 44-45).

In regards to Claim 27, the housing part has a cylindrical shape (as seen in Figs. 1 & 6).
In regards to Claim 31, the partition base (50d) is inserted inside the housing part (as seen in Figs. 5-7).
In regards to Claim 32, the housing part forms a continuous housing shell (Fig. 5) which is closed at the ends by means of two covers (208 & 202).
In regards to Claim 33, at least one of the covers (i.e. lower cover 202) is configured as a mounting plate (i.e. for mounting housing portion 44d, as shown in Fig. 5) and has at least one fastening portion (i.e. the upper end, horizontal flange that joins to 44d, as seen in Fig. 5) extending radially beyond the housing shell (i.e. beyond portion 202; as shown in Fig. 5).
In regards to Claim 34, the at least one fastening portion is a horizontal flange (Fig. 5).
In regards to Claim 35, the hydraulic pump is mounted on a socket (64d; Fig. 12) with an integrated line and valve arrangement (270, 274, 282, 292, 302; Figs. 9-21).
In regards to Claim 36, a projection (collar 308; Figs. 5, 9, 12) of the socket passes through an opening (62d) in the partition base (as shown in Fig. 5).
In regards to Claim 37, the electric motor has a flange (rotor flange 216; Fig. 5) connected (indirectly) to a front side of the socket projection (via shafts 40d & 38d).
In regards to Claim 38, the flange is fixed (i.e. rotatably, via shafts) to an underside of the partition base (50d) (Fig. 5).
In regards to Claim 39, a side wall (70d) of the socket (64d) has a pressure outlet (302) opposite a wall (i.e. the wall of housing portion 204) delimiting the hydraulic fluid reservoir, the pressure outlet of the socket communicating with a pressure connection (210) provided on the wall delimiting the hydraulic reservoir (Fig. 5).
In regards to Claim 40, an axis (36d) of the motor and an axis (38d) of the pump are aligned with each other (as shown in Fig. 5).
In regards to Claim 41, the at least one further electrical component (116d) is coupled in a heat-conducting manner to the partition base (via direct contact with stem 108d; Figs. 1 & 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26, 43, & 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harpole (applied above) in view of US 6,592,336 to Hirano et al.
In regards to Claims 26 & 43, Harpole discloses the hydraulic pressure supply unit according to claims 24 & 25, but does not further disclose that the housing part (204, 44d, 202; including the wall portion) has cooling fins on its outside/outer surface.
However, use of cooling fins on the outside of a hydraulic motor-pump unit is well known in the art, as shown by Hirano et al. (Hirano), who discloses another hydraulic pressure supply unit (Figs. 1-2) in having a hydraulic pump 6 driven by an electric motor (5, 7), both of which are accommodated within a housing part (1-3) that forms a hydraulic fluid reservoir (10a-10d) (Figs. 1-2).  Hirano goes on to specifically disclose the use of cooling fins (21) on the outside/outer surface of the housing part (1-3), including the wall delimiting the motor compartment (Fig. 1; col. 3, lines 25-30; col. 7, lines 10-15).  Hirano discloses that the use of cooling fins increases the surface area of the housing part, thereby aiding in cooling the electric motor more effectively.  Therefore, to one of ordinary skill desiring a reliably cooled electric motor drive, it would have been obvious to utilize the techniques disclosed in Hirano in combination with those seen in Harpole in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Harpole’s housing part (202, 204, 44d) to include external fins extending along the length thereof (as taught in Hirano) in order to obtain predictable results; those results being a more effectively cooled electric motor, thereby enhancing system reliability.
In regards to Claim 47, Harpole discloses the hydraulic pressure supply unit according to Claim 24, but does not further disclose that the housing part (204, 44d, 202) is a continuous single piece (Harpole discloses a multi-piece housing part).
However, as noted above, Hirano discloses another hydraulic pressure supply unit (Figs. 1-2) in having a hydraulic pump 6 driven by an electric motor (5, 7), both of which are accommodated within a housing part (1) that forms a hydraulic fluid reservoir (10a-10d) (Figs. 1-2).  Hirano also clearly discloses that the housing part (1) is a continuous, one-piece metal housing having a partition (8) therein for delimiting a motor space (to the left in Fig. 1) and a pump space (to the right in Fig. 1) (col. 5, lines 1-5).  Hirano further discloses that with such an arrangement, the housing itself forms a liquid-cooling jacket for cooling the electric motor and therefore the cooling of the electric motor is attained effectively. While, in this case, the generation of heat from the electric motor is caused mainly by the windings of its stator, the stator is attached to the metal box forming the housing and thus the heat generated from the stator windings is directly transmitted to the metal box by heat conduction, thereby ensuring an effective cooling owing to not only the heat dissipation effect of the outer surface of the metal box itself but also the fact that the heat is absorbed through heat conduction by the hydraulic oil in the hydraulic oil receiving chamber through the metal box (col. 3, lines 31-42).  As such, Hirano makes clear that his one-piece metal housing provides reliable heat dissipation away from the electric motor, thereby enhancing system reliability.  Therefore, to one of ordinary skill desiring a more effectively cooled motor-pump assembly, it would have been obvious to utilize the techniques disclosed in Hirano in combination with those seen in Harpole in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Harpole’s housing part (202, 44d, 204) to be formed as a continuous single piece (as taught in Hirano) in order to obtain predictable results; those results being a more effectively cooled electric motor, thereby enhancing system reliability.  Furthermore, it is noted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate Harpole’s housing assembly into a single, continuous housing part since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC